COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

THE STATE OF TEXAS,                                 §
                                                                    No. 08-12-00034-CV
                               Appellant,           §
                                                                       Appeal from the
V.                                                  §
                                                                  County Court at Law No. 1
MOORE OUTDOOR PROPERTIES,                           §
L.P. AND ARRINGTON OUTDOOR                                        of Tarrant County, Texas
OF FORT WORTH, L.P.,                                §
                                                                      (TC#07-53500-1)
                                                    §
                               Appellees.
                                                    §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.           We further order that

Appellees recover from Appellant and its sureties, if any, see TEX. R. APP. P. 43.5, on the

judgment and all costs, both in this Court and the court below for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF NOVEMBER, 2013.


                                             GUADALUPE RIVERA, Justice

Before Rivera, J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment